Title: From Abigail Smith Adams to Elizabeth Smith, 5 January 1813
From: Adams, Abigail Smith
To: Smith, Elizabeth



my Dear cousin
Quincy Janry 5th 1813

Thanks my Dear cousin for the Ring which containing a memorial of my Ever dear Aunt your Mother is more valuable to me than a Ring of Rubies—
I Love I esteem I venerate her memory as I did her Character while living, as She always treated me like a child I have every reason to cherish her memory. I never knew a purer Character, or a more Stricktly pious woman from years of intimacy with her. I can truly Say that I have seen her grieved but never angry—never passionate, never off her guard, always disposed to think of others in the most favorable terms, to paliate their failings and to cover their infirmities—the law of kindness was written upon her heart—She struched out her hand to the poor She fed the hungry She cloathed the naked—and her benevolence was bounded only by her prudence and ability. She loved the House of God, and the place where his honour dwelleth— She was  a most tender and affection wife—as a parent—your own Heart and those of all her Children can testify to her worth and rise up and call her Blessed. how Sweet the remembrance of Such a parent, and in this respect how blessed have we been? and what a Duty devolves upon us their Children in consequence of it—where much is given much will be required. may this reflection Stimulate us to imitate the example of our dear departed Friends whose memories will flourish Ever verdent, tho they Sleep in Dust
I received the Bundle—accept my thanks the Books the P—— wishes to keep a little longer when they Shall be safely returnd
